Citation Nr: 1020263	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for spina bifida 
occulta and primary spondylolisthesis, claimed as low back 
disability.

2.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 3, 1968, to July 
14, 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for spina bifida occulta 
and primary spondylolisthesis, claimed as low back 
disability.  The August 2008 notice letter accompanying the 
rating decision denied entitlement to nonservice-connected 
pension benefits.  A notice of disagreement was filed in 
January 2009, a statement of the case was issued in May 2009, 
and a substantive appeal was received in June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction 
between congenital and acquired defects.  Service connection 
for congenital or developmental defect is precluded by 
38 C.F.R. § 3.303(c), 4.9 (2009).  VA's Office of the General 
Counsel has distinguished between congenital or developmental 
defects, for which service connection is precluded by 
regulation, and congenital or hereditary disease, for which 
service connection may be grated, if initially manifested in 
or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed 
Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 
(1990).  Defects were defined as "structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 
(1990).  However, congenital or development defects may be 
service-connected where a superimposed disability occurs 
during, or as a result of, active service.  VAOPGCPREC 82-90.  

A February 1968 Report of Medical History completed by the 
Veteran for pre-induction purposes reflects that the Veteran 
only reported 'eye trouble.'  A March 1968 Report of Medical 
Examination performed for pre-induction purposes reflects 
that the Veteran's 'spine, other musculoskeletal' was 
clinically evaluated as normal.  The Veteran's active service 
began on June 3, 1968.  On June 21, 1968, the Veteran sought 
clinical treatment for back pain.  A June 24, 1968, clinical 
entry reflects that the Veteran's back problem existed prior 
to service (EPTS).  A June 26, 1968, Report of Medical 
Examination reflects that the Veteran was not qualified for 
service due to spina bifida occulta, L-5, with bilateral 
spondylolysis at L-5, and primary spondylolisthesis that 
existed prior to service.  A June 26, 1968, supplemental 
medical report reflects that the Veteran gave a two year 
history of intermittent low back pain, especially after 
prolonged standing or walking.  Symptoms prior to enlistment 
were generally mild and he felt they were not significant 
enough to mention at the induction physical.  While in basic 
training, he had become considerably more symptomatic and had 
been unable to participate fully in drill and PC.  Upon 
physical and x-ray examination, the diagnosis was spina 
bifida occulta, L-5, with bilateral spondylolysis at L-5 and 
primary spondylolisthesis.  The report reflects that such 
disorder existed prior to service, and was not aggravated by 
service beyond the normal progression of the disease.  A June 
1968 Medical Board Report reflects the diagnosis of spina 
bifida occulta, L-5, with bilateral spondylolysis at L-5 and 
primary spondylolisthesis and an approximate date of origin 
of 1966.  The Medical Board stated that the diagnosis was not 
incurred in service, existed prior to service, and was not 
permanently aggravated by service.

The Veteran has claimed that prior to service he did not 
experience pain, but that his congenital condition was 
aggravated and/or injured during physical exercises during 
basic training.  He claims that he has experienced back 
symptomatology since that time.

In light of the contemporaneous statements of the Veteran 
documented in the June 26, 1968 medical report, and his post-
service lay statements, the Board has determined that a VA 
examination is necessary to determine whether the Veteran's 
congenital spina bifida condition was subject to a 
superimposed injury during his period of service.  

The issue of entitlement to nonservice-connected pension 
benefits hinges on whether the Veteran was discharged from 
service due to a service-connected disability (see 38 C.F.R. 
§ 3.3), thus such issue is inextricably intertwined with the 
issue of entitlement to service connection for spina bifida, 
and the Board will defer consideration of the appeal with 
regard to this issue.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of the claimed low back 
disability.  It is imperative that the 
claims folder, to include all service 
treatment records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  For each back disability 
found, the examiner should indicate 
whether it had its clinical onset in 
service or is otherwise related to active 
duty.  If spina bifida occulta, 
spoondylolysis and/or spondylolisthesis 
is identified, indicate whether it is an 
acquired disability, or a congenital or 
developmental defect.  If an acquired 
disability, did it clearly exist prior to 
active service?   

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
issue, to include adjudicating the issue 
of entitlement to service connection for 
low back disability under 38 C.F.R. 
§ 4.9, and readjudicate the claim for 
nonservice-connected pension benefits.  
If either benefit sought is not granted, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


